Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 has been entered.
The indicated allowability of claims 12, 13 and 15 is withdrawn in view of the newly discovered reference(s) to U.S. patent application publication 2010/0001209. The indicated allowability of claims 6-10 is withdrawn based on a reconsideration of the scope of formulas (2) and (6).  Rejections based on the newly cited reference(s) follow.
Claim Interpretation
The variables in claim 4 and 19 apply to both formula (1) and formula (5) as defined by applicants in their response of 23 September 2020. In view of this, the art rejections over claims 4 and 19 are withdrawn. 
The teachings in claims 6 and 8 with respect to the sums of l+m, l+n, l+o, m+n, m+o, n+o, l+m+n and l+m+n+o for Formulas (3), (4), (7) and (8) mean that for formulas (3) and (7), none of l, m and n can be zero; and that for formulas (4) and (8), none of l, n, m, and o can be zero.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These two claims are duplicates of each other in that they are word-for-word identical. Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-10, 14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by CN 102534804.
The translation teaches a film of SrI2:Eu scintillating crystal having a SrF2 film disposed onto the crystal. SrF2 has a lower water solubility than SrI2:Eu and fluorine has a lower atomic weight than iodine. The taught amount of europium is 5 at%, which corresponds with the claimed b value of 0.05, which falls within the value of claimed b ranges. The taught SrI:Eu falls within formulas (1) and (6) where a=2, b=0.05, M1 is Sr, l=1, m=0, l+m=1. The teaching that only one of M1 or M2 is a rare earth metal in claim 6 does not require that the rare earth metal be 2, which is not present, would be the rare earth metal. The taught SrF2 film falls within formulas (5) and (6) since it reads on formulas where a=2, b=0, M1 is Sr, l=1, m=0, l+m=1. The teaching that only one of M1 or M2 is a rare earth metal in claim 8 does not require that the rare earth metal be present in formula (6) and thus in this case, M2, which is not present, would be the rare earth metal. The taught film is used in article such as security inspection equipment. The reference teaches the claimed material, article and process. 
With respect to claims 5, 9, 10 and 20, these are limitations that only apply if X2 contains more than type of halogen atom. These claims do not require that X2 contain more than type of halogen atom. Since they depend from claims 3, 7 and 18 and do not require X2 contain more than type of halogen atom, claims 5, 9, 10 and 20 include the claimed embodiments when X2 is one type of halogen atom, which is what is taught by the reference. 
Claims 1, 3, 5-10, 14, 16, 18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. patent 7,435,975.
This reference teaches a scintillator plate, for use in a radiographic imaging detector composed of CsI crystals having with a CsF layer on the surface of the crystals. The crystals contain an activator, such as Tl, K, Eu, Cu, Ce, Gd and Tb and the reference exemplifies CsI:0.03Tl, which falls within the composition of claims 3 and 18. The reference teaches the CsF layer is formed by fluorinating the surface of the CsI:Tl crystals. The CsF layer reads upon formulas (5) and (6), where a=1, b=0, M1 is Cs, l=1, m=0, l+m=1. The teaching that only one of M1 or M2 is a rare earth metal in claim 8 does not require that the rare earth metal be present in formula (6) and thus in this case, M2, which is not present, would be the rare earth metal. The taught CsI:0.03Tl falls within those of formulas 1 and 2 where  a=1, b=0.0003, M1 is Cs, l=1, 1 or M2 is a rare earth metal in claim 6 does not require that the rare earth metal be present in formula (6) and thus in this case, M2, which is not present, would be the rare earth metal. The teaching in claim 1 excluding CsI only excludes undoped CsI and thus the taught doped CsI is not excluded. The reference teaches the claimed material, article and process. 
With respect to claims 5, 9, 10 and 20, these are limitations that only apply if X2 contains more than type of halogen atom. These claims do not require that X2 contain more than type of halogen atom. Since they depend from claims 3, 7 and 18 and do not require X2 contain more than type of halogen atom, claims 5, 9, 10 and 20 include the claimed embodiments when X2 is one type of halogen atom, which is what is taught by the reference. 
Claims 1, 3, 5-10 and 12-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. patent application publication 2010/0001209.
This reference teaches scintillator particles having a hydroscopic rare earth doped metal halide core and a shell, which coated the core, composed of a non-hydroscopic undoped metal halide, where the metal in the core and shell are the same. The reference explicitly teaches particles of a LaBr3:Ce core and a LaF3 shell; particles of a BaI2:Eu core and a BaF2 shell and particles of a SrI2:Eu core and a SrF2 shell. These shell formulas fall within that of formula (5) where b=0 and a=2 or 3. The amount of cerium in the lanthanum bromide is 10 at% which means the cores having the formula LaBr2:Ce0.1. The amount of europium in the strontium or barium iodides is 0.5 mol% which means the cores having the formula MI2:Ce0.005, where M is Sr or Ba. These formulas fall within formula (1). The taught core of LaBr2:Ce0.1 falls within that of formula (6) and the taught shell of LaF3 falls within that of formula (6) where M1 is a rare earth metal, l=1, m=0 and l+m=1. The fluorine of the shell materials has a lower atomic weight than 
With respect to claims 5, 9 and 10, these are limitations that only apply if X2 contains more than type of halogen atom. These claims do not require that X2 contain more than type of halogen atom. Since they depend from claims 3 and 7 and do not require X2 contain more than type of halogen atom, claims 5, 9 and 10 include the claimed embodiments when X2 is one type of halogen atom, which is what is taught by the reference. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. patent application publication 20100001209.
As discussed above, this reference teaches the claimed scintillator particles. Pargraph [0079] teaches these particles exhibit scintillation under gamma irradiation. The background of the reference teaches that it is known to use LaBr3:Ce, BaI2:Eu and SrI2:Eu bulk and nano-scintillators as positron emission tomography devices and discusses the known hydroscopic issues with these materials. Given that the taught particles solve the known hydroscopic issues with LaBr3:Ce, BaI2:Eu and SrI2:Eu scintillator; one of ordinary skill in the art would have found it obvious to use the taught core/shell scintillators as the scintillator in positron emission tomography devices. The reference suggests the claimed device.
Response to Arguments
Applicant's arguments with respect to the rejections over CN 102534804 and U.S. patent 7,435,975 have been fully considered but they are not persuasive.
Applicants argue the examples of U.S. patent 7,435,975 do not teach the embodiment of the rejection. This argument is not convincing since examples 9-14 teach the embodiment of the rejection. Applicants are reminded that a reference is not limited to the teachings in the examples, but is good for all it teaches. The argument with respect to the dopant is not convincing since it does not shown that one of ordinary skill in the art would interpret the “cesium iodide” in the claim as including both doped and undoped cesium halide. The argument that CsI and CsI:Tl have the same crystal structure does not show that CsI and CsI:Tl are the same material as argued. The provide Table 3 from the Phosphor Handbook shows CsI and CsI:Tl have different luminescent properties. Therefore the presence of the thallium doped materially affects CsI and thus CsI:Tl is a different material than CsI. Accordingly, one of ordinary skill in the art would not interpret CsI as reading on CsI:Tl.  The argument with respect to the taught amount of thallium does not overcome the rejection since applicants does not show that the taught CsI:Tl does not 0.03 mol%  thallium and even if it does contain less, this lower amount still falls within the claimed b range of 0-1. The rejection over U.S. patent 7,435,975 is maintained.
Applicants’ arguments and the provided declaration do not overcome the rejection over CN 102534804 since they do not show that one of ordinary skill in the art would interpret “strontium iodide” in the claim as including both doped and undoped strontium iodide. The affidavit under 37 CFR 1.132 filed 18 January 2021 is insufficient to overcome the rejection of claims 1, 3, 5-10, 14, 16, 18 and 20  based upon CN 102534804  as set forth in the last Office 2 and SrI2:Eu are not considered as different materials in the art. The fact that both compounds have the same crystal structure and are stoichiometric does not show that these two materials are identical. The declaration makes the statement that the addition of the Eu dopant does not change the crystal lattice and that a crystal lattice change is required for an improvement is scintillator is not supported by any factual evidence. Figure 1 of U.S. patent application publication 2016/0068748 rebuts this statement by showing that SrI2:Eu have a vastly improved emission spectrum verses that of undoped SrI2. This difference in luminescent properties shows that the europium dopant materially affects SrI2 and thus SrI2:Eu a different material than undoped SrI2. Accordingly, one of ordinary skill in the art would not interpret SrI2 as reading on SrI2:Eu. U.S. patent 9,140,808 also shows that one of ordinary skill in the art considers SrI2 as being different from SrI2:Eu by listing both as possible scintillator that can be used in the scintillator of the patent (col. 6, lines 57-63). The rejection is maintained. 
Allowable Subject Matter
Claims 2, 4, 9, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 2 is allowable for the reasons cited in the previous action. Claim 17 is directed to the same subject matter of claim 2 and thus it is also allowable for the reasons cited in the previous action.  Claims 4, 11 and 19 all required that both the first and second metal halides contains codopant Y. The cited prior art of record does not teach doping the taught fluoride coatings or layers. Thus the compositions of the first and second metal fluoride of claims 4, 11 and 19 are not taught or suggested by the cited art of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jon Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/4/21/